Citation Nr: 9906471	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had a period of active duty for training from 
November 1975 to February 1976.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1997 the case was remanded 
for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current psychiatric pathology is shown to be related 
to service.   

3.  No current neurological pathology is shown to be related 
to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for a 
nervous condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 

2.  The veteran has not submitted a well-grounded claim for a 
seizure disorder.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in August 1975 which is 
negative for complaints, symptoms or findings regarding a 
psychiatric condition or seizure disorder.  The treatment 
records indicate a complaint of headaches and dizziness for 
four hours in December 1975.  Objectively, his throat was 
enlarges and swollen, and the tympanic membranes were 
occluded.  The diagnosis was acute respiratory disease.  He 
was returned to duty two days later.  The remainder of his 
service medical records, including the history segment of the 
report of the examination for separation, is negative for any 
disabilities except ear, nose or throat trouble.  There is no 
examination report.  The veteran's administrative records 
include a waiver of a separation examination.  The veteran's 
service administrative records also include several 
counseling statements that indicate that the veteran became 
uncooperative and began to ride sick call as his service 
progressed.  After complaints of nervousness he was sent to 
the mental hygiene clinic where it was recommended that the 
veteran be discharged due to lack of motivation.  He was 
separated with an honorable discharge in March 1976.  

Beginning in May 1978, the veteran sought private treatment.  
Records from North Carolina Baptist Hospital reveal that the 
veteran complained of headaches and visual problems for over 
a month.  An X-ray of the skull was normal.  The next week he 
came back with complaints of diplopia and blurred vision.  He 
related a history of substance abuse.  A brain scan was 
normal.  The final diagnoses were headaches of questionable 
etiology, no major psychiatric diagnosis, and anxiety with 
headaches as possible somatization.  

A June 1978 discharge summary from Broughton Hospital 
(Broughton) included a history of a concussion at age five. 
Some schizophrenic trends were noted, as well as a long 
history of drug abuse.  The diagnoses were poly drug abuse, 
habitual excessive drinking and personality disorder.

July 1978 records from the Tri-County Mental Health Center 
included a history of alcohol and substance abuse, including 
LSD, marijuana, THC, "bennies" and MDA, beginning at age 15.  

VA and private medical records associated with the claims 
folder describe numerous private hospitalizations and 
outpatient treatment for a variety of disorders including 
habitual drinking, acute reactive type psychosis in 
remission, mixed type drug abuse and episodic alcohol abuse 
by history; multiple substance abuse with psychotic episodes; 
mixed substance abuse and dysthymic disorder; alcohol 
intoxication and dependence; chronic schizophrenia; atypical 
psychosis and alcohol dependence; and atypical bipolar 
disorder, residual type attention deficit disorder, episodic 
alcohol abuse and mixed personality disorder with dependent 
traits.

A March 1986 Social Security Administration form included a 
Social Security Administration examination report containing 
a diagnosis of chronic undifferentiated type schizophrenia.  
The report was negative for evidence of a seizure disorder or 
of a link between the veteran's active duty for training and 
his schizophrenia.  

An electroencephalogram report dated in June 1987 from 
Johnson Neurological Clinic was normal, and a computerized 
tomography (CT) scan of the veteran's head was also normal 
both with and without contrast.  

During a March 1989 VA psychiatric examination, the veteran 
gave a history of a nervous disorder that began while he was 
in service and for which he had frequent hospitalizations.  
His nerves become bad, he saw and heard things and he 
sometimes drank.  The diagnoses were schizoaffective disorder 
and alcohol abuse.  The report is negative for an opinion 
linking the veteran's disorder to his active duty for 
training.  

In a letter received in October 1990 the veteran states that 
he had a nervous breakdown while in service.  He was taken to 
the base hospital.  He took a discharge just to get out.  He 
had been in mental hospitals many times.  In an April 1992 
letter he repeated that he had a nervous breakdown in 
service.  He added that he had a seizure during training.  He 
received an honorable discharge.  His paper work was lost 
during service.  He was held over for four months without pay 
so he took a "635-200" just to get out.  

A VA discharge summary dated in October 1990 stated that the 
veteran fell and remained on the floor for 60 to 90 seconds.  
No tonic/clonic movements or incontinence were noted.  A 
skull X-ray was normal.  The discharge diagnoses were alcohol 
dependence and mixed personality disorder.

A December 1990 CT scan performed a the Good Hope Hospital 
was normal except for a borderline prominence of the folia of 
the cerebellum that may be a normal variant and that a 
prominence of the folia of the cerebellum may be seen in 
instances of chronic alcoholism and/or Dilantin therapy.  No 
evidence of space occupying mass or intracranial bleeding was 
noted.  

CT scans performed at other facilities were likewise normal.

A November 1991 discharge summary from Good Hope Hospital 
states that the veteran was admitted for multiple seizures, 
noncompliance with medications and history of questionable 
old brain tumor with mental retardation.  A CT scan revealed 
no evidence of bleeding or space occupying lesions.  

A December 1992 transfer summary from Umstead Hospital was to 
the effect that the veteran's seizures were most likely 
secondary to alcohol. 

A January 1993 VA discharge summary states that the veteran 
was referred because of his nerves.  He related an extensive 
history of substance abuse.  He described recent auditory and 
visual hallucinations.  He was oriented times four.  An 
electroencephalogram was performed and was normal awake and 
asleep.  The diagnoses were poly-substance dependence, 
alcohol dependence, history of schizoaffective disorder, 
history of chronic paranoid schizophrenia; seizures.  

A VA social survey dated in November 1993 found that veteran 
was generally cooperative but that there were many 
inconsistencies in his statements.  An odor of alcohol was 
present during the interview.  He denied unusual diseases as 
a child, but the C-file revealed scarlet fever as a child.  
He gave a history that he was struck between the eyes with a 
rifle butt by a drill sergeant during basic training.  
Several weeks later, he was also found on the barracks floor 
chewing his tongue with his eyes rolled back.  He was taken 
to the post hospital but was not treated and was given no 
diagnosis regarding his seizure.  In 1977 he was told that he 
had epilepsy and was started on Phenobarbital and Dilantin.  
Any statements he made to doctors about poly substance abuse 
were not factual because he might have said anything due to 
the shape he was in when hospitalized.  The veteran's wife 
stated that during a seizure, the veteran rubbed his nose and 
waved his hands in front of his face and makes a tongue 
sucking sound and his eyes roll back before he fell.  His 
whole body jerked and he lost bladder and bowel control.  The 
jerking lasted 10 to 15 minutes.  When it is over he remained 
confused for about 20 minutes.  He had at least two grand mal 
seizures a month.  His stepdaughter also related observing 
seizures.  His stepdaughter's husband described an episode in 
which the veteran stated that the floor was coming up at him 
and that bugs were after him.  The veteran ran out of the 
house and fell off an embankment.  The impressions were that 
no evidence was found to support the claim that the veteran 
was struck by a rifle butt.  The seizures were apparently of 
the grand mal type. 

During the veteran's personal hearing in October 1994 he 
testified that he had a seizure while stationed at Ft. 
Jackson.  He was put in the hospital and given medicine but 
he did not remember if they gave him a diagnosis.  The 
service broke him down and he has had bad seizures ever 
since.  He was on a lot of medications.  His first problem 
with his nerves was in 1970 or 1975 while he was in service.  
No nervous condition was diagnosed, he was told that he just 
wanted to get out of training.  He tried to get medical 
attention, but they would not let him go on sick call.  He 
was discharged.  He felt that he had a nervous breakdown 
while in service.  After his nervous breakdown he was found 
in the barracks having seizures.  He was taken to the post 
hospital.  After service he worked in a fertilizer plant.  
When seizures came on he would tell the boss that he needed 
to sit down for a minute or two.  He could not get a job.  He 
was told that he was too nervous and that maybe he might have 
a seizure on the job.  He was on state disability.  He spent 
his time fishing and just messing around the house.  His 
seizures were called grand mal.  It took a long time to 
diagnosis them.  He has been drawing Social Security 
Administration disability compensation.  His seizures had 
gotten worse over the years.  

A private treatment note dated in April 1997 stated that the 
veteran hit the right side of his head during an apparent 
seizure.  

During a November 1998 VA psychiatric examination, it was 
noted that the veteran was extremely anxious and jittery, but 
pleasant and cooperative.  He denied paranoia and 
hallucinations at the time of the examination.  His speech 
was somewhat jumpy and tangential.  His judgment and insight 
seemed very poor.  The diagnosis was schizoaffective 
disorder.  The Global Assessment of Functioning Scale (GAF) 
was 25.  He was not considered financially competent.

During a November 1998 VA epilepsy examination, the veteran 
said his epilepsy began in 1975 when he was hit by a rifle.  
He awakened half an hour later and returned to duty in three 
or four days.  Two weeks later he fell from his bunk and was 
described as having generalized jerking.  He claimed to have 
had no alcohol for two years.  On examination he could heel 
and toe walk, jog and squat easily.  The Romberg sign was 
normal.  His pupils, disks, rotations and fields were normal.  
His face, tongue and palate movements were symmetric and 
active.  There were no bruits in his neck or over the orbits 
or the scalp.  His reflexes were active and symmetrical.  His 
knee and ankle jerks were more active than usual.  The 
Babinski signs were absent.  Alternate motion was good and 
straight leg raising was normal.  Superficial sensation, 
traced figures and vibration were normal in all extremities 
and joint sense was normal in the lower extremities.  The 
diagnoses were epilepsy for approximately 14 years, grand mal 
in character, perhaps post-traumatic.  The neurological 
examination was negative, except for diffuse hyperreflexia 
which was not a precise diagnostic finding; history of 
schizophrenia; nicotine abuse; history of alcohol abuse.  The 
report was negative for an opinion linking the veteran's 
seizure disorder to his active duty for training.  

Analysis

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a psychosis which becomes manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1995).
1998).

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Nervous Condition

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding a nervous 
condition.  He has had numerous hospitalizations and 
treatment at private medical facilities and through VA.  He 
has been examined at the VA for the purpose of adjudicating 
service connection and by the Social Security Administration 
for adjudication of eligibility for benefits.  None of the 
medical records from any of the above sources contains a 
medical opinion that links any current psychiatric problem or 
nervous condition to the veteran's active duty for training. 

Although the veteran asserts that his conditions were caused 
by active service, he has submitted no medical evidence to 
substantiate his claim.  Although he is competent to provide 
an account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
even the veteran's credibility must be called into question.  
He has related different medical histories with a number of 
discrepancies to the various health care providers over the 
years, changing his story when he feels it would benefit his 
case.  

Since the veteran's various histories can not be relied upon 
and because there is no medical evidence that the veteran 
incurred a psychiatric condition during his brief period of 
training; the claim for service connection for a nervous 
condition is not well grounded and must be denied.  

Seizure Disorder 

The veteran has submitted no medical evidence to support his 
statements and feelings that his active duty for training 
caused him to have a seizure disorder.  His service medical 
records include treatment for dizziness that was caused by an 
acute respiratory disorder.  There is no evidence of 
complaints, symptoms or findings regarding a nervous disorder 
or a seizure disorder or of any head injuries.  

The Board finds the veteran's claim of being hit with a rifle 
butt to be incredible.  There is no medical evidence of 
treatment for any head or facial injuries during his active 
duty for training.  All post-service X-rays and CT scans of 
the veteran's head have been negative for evidence of trauma. 

The most recent VA neurological examination does contain a 
diagnosis that states that the veteran's grand mal seizures 
were perhaps post-traumatic.  However, the examiner did not 
state that such a possible trauma occurred during the 
veteran's active duty for training.  To the extent that the 
examiner relied on a history as told by the veteran, the 
Board is not bound to accept opinions of physicians who make 
diagnoses many years following appellant's separation from 
service and who necessarily rely on a history as related by 
the appellant.  The diagnoses can be no better than the facts 
alleged by the appellant.  Swann v. Brown, 5 Vet.App. 229 
(1993).  Additionally, the Court of Veterans Appeals has 
stated that a medical opinion expressed in terms of "may" 
implies "may or may not" and is too speculative to 
establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 
(1993), Tirpak v. Derwinski 2 Vet. App. 609 (1992).  The 
Board finds that "perhaps", like "may", is also too 
speculative to establish a plausible claim for service 
connection for the veteran's seizure disorder.

For the above reasons, the claim for service connection for a 
seizure disorder is not well grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claims on the merits, while the Board 
has concluded that this claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for service 
connection for a nervous condition and a seizure disorder.  
See Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the veteran needs evidence establishing that a 
nervous condition or seizure disorder began or were 
aggravated in active service, or medical evidence of a causal 
link between his current nervous condition and seizure 
disorder and his period of active duty for training.


ORDER

The appeal of the issue of entitlement to service connection 
for a nervous condition is denied. 

The appeal of the issue of entitlement to service connection 
for a seizure disorder is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

